DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Response to Amendment
	The amendment filed on 6/30/2021 has been entered.  The IDS filed on 11/3/2021 has also been entered.  Claims 1 and 3-15 are pending in the application.  Claims 2 and 16-27 are cancelled.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 (currently amended): A device for connection to a medical connector, the device comprising:
an outer cap comprising an integral body, a closed end, an outer cap annular wall having a length LO1 extending from the closed end to an open end and defining a chamber containing an absorbent material and disinfectant or antimicrobial agent, the open end defining an end face;
the outer cap annular wall having an outer cap exterior wall surface and an outer cap interior wall surface, the outer cap interior wall surface having one or more threads;
an inner cap comprising an integral body having an inner cap annular wall having an exterior wall surface and an interior wall surface with a first end of the inner cap facing the closed end of the outer cap, wherein the inner cap annular wall having an inner cap length LI1 extending from the first end to a second end of the inner cap and being less than the length LO1 of the outer cap; the second end of the inner cap facing the open end of the outer cap, the exterior wall surface of the first end of the inner cap having one or more threads to engage with the threads on the interior wall surface of the outer cap, the exterior wall surface of the second end of the inner cap having one or more threads adapted to engage a male luer connector; and
a peelable seal on the end face to prevent the disinfectant or the antimicrobial agent from exiting the chamber.

REASONS FOR ALLOWANCE
	Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the device as claimed, specifically including the inner cap annular wall having an inner cap length LI1 extending from the first end to the second end and being less than the length LO1 of the outer cap. The closest prior art is Cawthon et al. (US 2010/0100056 A1). Cawthon discloses a device (see Figs. 2-4) having an outer cap (formed by collar 104, see Fig. 1), an inner cap (housing 120, see Fig. 2), and a peelable seal (at least layer 208 of barrier 200, see Fig. 2). However, Cawthon fails to disclose the inner cap annular wall having an inner cap length LI1 extending from the first end to the second end and being less than the length LO1 of the outer cap.
Dependent claims 3-15 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783